Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 April 2020,  03 August 2021 and 25 March 2022 were filed and are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 5 of U.S. Patent No. 11,193,032 in view of Imamura et al (US 2013/0050355). 
Claims 1, 2, 4 and 5 of U.S. Patent ‘032 disclose the same subject matter of an aqueous ink jet ink composition comprises all the claimed limitations except for reciting resin particles.
Imamura et al teach resin particles are used in an ink composition (Claim 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include resin particles, as taught by Imamura et al into claims 1, 2, 4 and 5 of U.S. Patent ‘032, for the purpose of stabilizing the fluid dispersions.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imamura et al (US 2013/0050355).
Imamura et al disclose the following claimed features:
Regarding claim 1, an aqueous ink jet ink composition comprising: pigment particles; 1.0% to 10.0% of inorganic oxide particles relative to the total mass of the ink composition (paragraph [0172]); and resin particles (paragraph [0122]), wherein the ink composition satisfies the following relationship: D50 of the resin particles ≤ D50 of the inorganic oxide particles ≤ D50 of the pigment particles, wherein D50 represents the volume median diameter of the corresponding particles (paragraphs [0048], [0173], [0234], [0237] and [0240]).
Regarding claim 2, wherein the D50 of the inorganic oxide particles is 11 nm to 100 nm (paragraph [0173]).
Regarding claim 3, wherein the inorganic oxide particles are silica particles (paragraphs [0172], [0173] and [0175]).
Regarding claim 4, wherein the resin particles have a minimum film forming temperature of 25°C or less (paragraph [0228]).
Regarding claim 5, wherein the D50 of the resin particles is 10 nm to 140 nm (paragraphs [0048], [0173], [0234], [0237] and [0240]).
Regarding claim 6, wherein the content of the resin particles is 0.1% to 5.0% relative to the total mass of the ink composition (paragraph [0122]).
Regarding claim 7, an ink application step of applying the ink composition onto a printing medium by ejecting the ink composition from an ink jet head (paragraph [0207]).
Regarding claim 8, wherein the ink composition is applied at an application amount of 3.6 mg/inch? or more in the ink application step (See Abstract, See Examples).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AN H DO/Primary Examiner, Art Unit 2853